Order issued July 21, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00562-CV 
____________

IN RE MARYAM JAMILAH, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relator, Maryam Jamilah, has filed a petition for a writ of mandamus
complaining of the trial court’s February 18, 2005 refusal to enter an order of default
against Wachovia Bank, N.A.

 
          We deny the petition for writ of mandamus.  Any pending motions in this
cause are overruled as moot.  
 
                                                   PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Bland.